DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims
	Claims 34, 35, 37- 41, 47, and 49- 57 are pending.
	Claims 1-33, 36, 42- 46, and 48 have been canceled. 
	Claims 34, 37, 38, and 47 have been amended.
	Claims 47, and 49- 57 have been withdrawn.
	Claims 34, 35, 37- 41 are currently under consideration.

Election/Restrictions
Applicant’s election of Group I – without traverse – in the response filed on Nov. 17, 2022 is acknowledged.
Applicant’s species election – without traverse – in the reply filed on Nov. 17, 202is acknowledged. Applicants elected the following species: 
a lysin-AMP polypeptide construct, wherein
i) a first component of GN202 (SEQ ID NO: 118); and 
ii) a second component of FIRL (SEQ ID NO: 114), 
c) a specific antibiotic of meropenem; 
d) a specific additional species of Gram-negative bacteria of Klebsiella spp.; and 
e) a specific surface of an implant. 
Claims 34, 35, and 37-41 read on the elected species. 
Claims 47, 49- 57 are withdrawn because they are drawn to non-elected Group II.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on: Dec. 22, 2020; Mar. 10, 2021; Apr. 23, 2021; Jun. 25, 2021; Aug. 26, 2021; Feb. 28, 2022; Jul. 28, 2022; and Sep. 23, 2022 are being considered by the examiner.

Claim Objections
	Claims 34, 37, and 38 objected to because of the following informalities:  
Regarding claim 34:
Line 3 recites the phrase: “, which method comprises”. This phrase should be replaced with language; wherein, the “method” that “which” is relative to is: 
1) clearly a method of the claim; and 
2) does not render the term “method” redundant (e.g., “, wherein the method comprises”; “, in which the method comprises”; “, which comprises”, etc.).
A semi-colon has been omitted in the final line of section (b)(i), between the term “(SEQ ID NO: 20)” and the conjunction “or”.
Regarding claim 37: a semi-colon has been omitted in the final line of section (b)(i), between the term “(SEQ ID NO: 20)” and the conjunction “or”.
Regarding claim 38:
Line 3 recites the phrase: “, which method comprises”. This phrase should be replaced with language; wherein, the “method” that “which” is relative to is: 
1) clearly a method of the claim; and 
2) does not render the term “method” redundant (e.g., “, wherein the method comprises”; “, in which the method comprises”; “, which comprises”, etc.).
A semi-colon has been omitted in the final line of section (b)(i), between the term “(SEQ ID NO: 20)” and the conjunction “or”.
.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 34, 35, and 37- 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 34, 35, and 37- 41 are rejected because; as written, claims 34, 38, and 39 can be interpreted in at least two ways. This is due partly to the outline framing (indention of alternate subsections) and partly due to the language of sections (a) and (a)(iii). 
Regarding section 1(a), the term “a first component comprising the polypeptide sequence of:” effectively modifies “the lysin-AMP polypeptide construct” that it depends from. 
As such, subsections (i), (ii), and (iii) all modify “a first component comprising the polypeptide sequence of:”. 
However, section 1(a) does not contain the term “lysin”. 
This is not an issue for subsections 1(a)(i) or 1(a)(ii), because they modify the first component by inclusion of clearly defined polypeptide sequences. 
Regarding subsection 1(a)(iii), subsection 1(a)(iii) is listed in the alternative to the clearly defined “first component” of sections 1(a)(i) and 1(a)(ii), but it does not comprise or modify a specified polypeptide sequence. 
As such, “a first component comprising the polypeptide sequence of an active fragment of the lysin” [the alternative limitation of 1(a)(iii)] must be literally interpreted as further limiting “the lysin” of “the lysin-AMP polypeptide construct”, which modifies “a lysin-antimicrobial peptide (AMP) polypeptide construct” of the preamble, which is undefined in the claim without further modification by section 1(a). 
Consequently, with respect to the lysin of the polypeptide construct, this interpretation encompasses any active fragment of any lysin, as the claim does not limit the lysin structure of section 1(a)(iii). 
Alternatively, “the lysin” of section (a)(iii) can be interpreted as a functional fragment of “a lysin selected from the group consisting of” the proper Markush groupings of sections (a)(i) or (a)(ii). This interpretation is reasonable because the specification and claims appear to intend to encompass the particular species resulting from the application of the limitation imposed by sections (a)(i) and (a)(ii). 
As such, one having ordinary skill would not be able to determine the metes and bounds of “the lysin-AMP polypeptide construct of independent claim 34. 
Independent claims 37 and 38 both comprise the same language. As such claims 37, 38, and dependent claims 40 and 41, respectively, are rejected on the same grounds. 
The Board has held, “If a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention or the claim is indefinite under §112, ¶2.” Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claim interpretation: 
Claims 34, 37, and 38 are being interpreted to be written in the alternative. 
Specifically, the methods of the claims comprise administering to a subject (i.e., claims 34 and 37) or contacting the bacteria with (claim 38) a lysin-AMP polypeptide construct, wherein 
the first component may comprise a complete lysin selected from section (a)(i) (e.g. instant SEQ ID NO: 203), or a functional lysin having >80% sequence identity to any “first component” of section (a)(i), or any functional fragment of any lysin (endolysins peptidoglycan-hydrolysing enzyme, hydrolytic enzymes produced by bacteriophages, peptidoglycan hydrolases (PGHs), etc.) (e.g., the elected species comprising instant SEQ ID NO: 118); and
 the second component must comprise either a specific AMP from section (a)(i) of the claims, or a peptide having at least 80% amino acid sequence identity with any AMP of section (a)(i) of the claims that maintains AMP activity. 
As such, all of the members of the AMP of section (b)(i) are assumed to have AMP activity (e.g., the elected species comprising instant SEQ ID NO: 114)
No additional structural limitations are being read into the lysin-AMP polypeptide constructs of the claims, as written. 

Claims 34, 35, and 37- 41 are rejected under 35 U.S.C. 103 as being unpatentable over SCHUCH, WO 2017/049233 A2 (‘233), Pub: Mar. 23, 2017; on IDS dated Dec. 22, 2020, in view of WITTEKIND, WO 2017/049242 A3 (‘242), Pub: Mar. 23, 2017, on IDS dated Jul. 28, 2022, and YOSHIHARA, US 2012/0135917 A1 (‘917), Pub: May 12, 2012.
.
Regarding claims 34, 37, 38, 39, and 41, '233 defines "infection" and “bacterial infection” to include hospital acquired pneumonia (HAP). 
‘233 teaches and claims a method of treating a bacterial infection caused by a Gram- negative bacteria selected from the group consisting of P. aeruginosa and optionally one or more additional species of Gram-negative bacteria, comprising:
administering to a subject (including subjects suffering from a Gram-negative bacterial respiratory infection.) diagnosed with, at risk for, or exhibiting symptoms of a bacterial infection, a composition containing an effective amount of a lysin polypeptide comprising an amino acid sequence at least 80% identical to a polypeptide sequence selected from the group including SEQ ID NO: 3 (88.1 % identity and 97.9% local similarity match with instant SEQ ID NO: 118) (elected species). ([0077]; [0075]; claims 12- 17, [0083]; [0078]).
Regarding the second component: '233 teaches fusion lysin polypeptides comprising a lysin polypeptide having native Gram-negative antibacterial function fused to an antimicrobial peptide (AMP). ([00126]).
'233 also claims recombinant expression vectors, wherein the nucleic acid encoding a lysin polypeptide is operatively linked to a “heterologous” (e.g., a lysin polypeptide or active fragment thereof and cationic, amphipathic, and/ or antimicrobial peptides, wherein the primary target may be the cell membrane) promoter which may have enhanced lysin activity. (claim 6; [0051]).
Particularly relevant for the combination of the elected species is the teaching of ‘233 that the lysin peptides and polypeptides of the present disclosure are able to bore through the outer membrane (OM) of Gram-negative bacteria and reach their substrate, killing such bacteria and substantially reducing the rate of growth of bacterial colonies. ([0076]).
‘233 states, “that the present lysin polypeptides possess activity against Gram-negative targets even before fusion (if any) with cationic and other antimicrobial peptides”; and even in the absence of added cationic or other antimicrobial (antibacterial) peptides, “the lysin polypeptides of the present disclosure have substantial anti-Gram-negative antibacterial activity.” ([0076]). Further, “for bactericidal Gram-negative lysins, the activity may be dependent on positively charged (and amphipathic) N- and C-terminal alpha helical domains in the native sequences, which enable binding to the anionic OM and effect translocation into the subjacent peptidoglycan.” ([0003]). 
Regarding the presence of pulmonary surfactant, '233 teaches Gram-negative bacterial pneumonia. Specifically, Klebsiella pneumonia, Chlamydophila pneumoniae, community acquired pneumonia (CAP), nosocomial pneumonia, and a P. aeruginosa pneumonia in vivo experimental model. ([0035]; [0075]; [0077], Table 1; [0080]; [0164]).
In summary, ‘233 teaches administration of recombinant heterologous lysins, including a species having >80% sequence identity to the elected species (instant SEQ ID NO: 118), which may be altered to include cationic and amphipathic sequences and AMPs, wherein the lysin polypeptide has the property of inhibiting the growth, or reducing the population, or killing P. aeruginosa and optionally at least one other species of Gram-negative bacteria (including Klebsiella Spp.), in the presence of pulmonary surfactant. 
Regarding claim 35, '233 claims a method of treating a topical or systemic pathogenic bacterial infection caused by a Gram-negative bacteria selected from the group consisting of P. aeruginosa and optionally one or more additional species, including Klebsiella Spp., of Gram-negative bacteria in a subject, comprising administering to a subject composition containing an effective amount of a lysin polypeptide comprising an amino acid sequence at least 80% identical to polypeptide sequence selected from the group including SEQ ID NO: 3, wherein the lysin polypeptides of the present disclosure can be administered to a subject orally, parenterally, by inhalation, topically, rectally, nasally, buccally or via an implanted reservoir or by any other known method. ([0078]- [0080]; [0088]- [0089], Table 2, claim 17 and 13; [0128]; [0131]). ‘233 also teaches effectiveness against biofilms. ([0068]; [0105]).
Regarding claims 37 and 40, '233 discloses a method for augmenting the efficacy of an antibiotic suitable for the treatment of Gram-negative bacterial infection, comprising co-administering the antibiotic in combination with one or more lysin polypeptides comprising an amino acid sequence at least 80% identical to a polypeptide sequence selected from the group including SEQ ID NO: 3, or an active fragment thereof, wherein the antibiotic is selected from one or more of ceftazidime, cefepime, cefoperazone, ceftobiprole, ciprofloxacin, levofloxacin, aminoglycosides, imipenem, meropenem, doripenem, gentamicin, tobramycin, amikacin, piperacillin, ticarcillin, penicillin, rifampicin, polymyxin B, and colistin, wherein administration of the combination is more effective in inhibiting the growth, or reducing the population, or killing the Gram-negative bacteria than administration of either the antibiotic or the lysin polypeptide or active fragment thereof individually. (Abstract; [0023]; claims 20 and 23).
Regarding claim 38, In another aspect, the ‘233 disclosure provides a method of inhibiting the growth, or reducing the population, or killing of at least one species of Gram negative bacteria, the method comprising contacting the bacteria with a composition containing an effective amount of a lysin polypeptide comprising an amino acid sequence at least 80% identical to polypeptide sequence selected from the group including SEQ ID NO: 3, or active fragments thereof, wherein the lysin polypeptide has the property of inhibiting the growth, or reducing the population, or killing P. aeruginosa and optionally at least one other species of Gram-negative bacteria. 
In one embodiment, the present disclosure relates to the prevention, reduction, treatment, or removal of Gram-negative bacterial contamination on surfaces and medical devices (Medical devices can also include any device which can be placed at the insertion or implantation site such as the skin near the insertion or implantation site, and which can include at least one surface which is susceptible to colonization by Gram-negative bacteria.) ([0014]; [0082]; [0103]; [0068]; [0105]). 
Thus, ‘233 teaches the elected surface (an implant) would be an obvious application of the teachings of ‘233.
Regarding claims 39 and 41, the methods of ‘233 are for treatment of the Gram-negative bacterial infection in a subject caused by Pseudomonas aeruginosa and optionally by at least one additional species of Gram-negative bacteria such as those selected from the group consisting of, Klebsiella spp., Enterobacter spp., Escherichia coli, Citrobacter freundii, Salmonella typhimurium, Yersinia pestis, and Franciscella tulerensis, which are the Gram-negative bacteria most significant in human disease. ([0078]). 
‘233 discloses methods wherein the lysin polypeptide has the property of inhibiting the growth, or reducing the population, or killing P. aeruginosa and optionally at least one other species of Gram-negative bacteria. ([0078]; claims 11- 13).
Regarding claim 40 and the elected species limitations, '233 teaches co-administration of meropenem, tobramycin, and colistin for gram-negative bacteria. Particularly, P. aeruginosa and Klebsiella spp. '233 further teaches that P. aeruginosa is the 2nd most common cause of nosocomial pneumonia and the fourth most common cause of surgical site infection, causing both localized and systemic diseases. ([0078]- [0080]; [0088]- [0089], Table 2). 
As such, one of ordinary skill would immediately envision the use of the recombinant lysin species of ‘233 in combination with AMPs and amphipathic/ cationic helices as a viable candidates and obvious agents for application to the methods of the instant claims, with respect to medical devices, disinfecting surfaces of all kinds (including implants), and for use in treating Gram-negative bacterial infections where pulmonary surfactant is present. 

	Regarding the elected combination treatment of both P. aeruginosa and Klebsiella spp.; as well as, claim limitations regarding effectiveness of lysin species the presence of pulmonary surfactant:
‘242 provides additional support for the obviousness of this combination by teaching that SEQ ID NO: 8 (SEQ ID NO: 3 from '233 having 88.1 % identity and 97.9% local similarity match with instant SEQ ID NO: 118) is effective in augmenting tobramycin and colistin treatment of surfactant inhibited P. aeruginosa and Klebsiella spp. ([0058]- [0062], Tables 2 and 3; [0068]; claims 1, 3, 16- 18, 21, 24, and 25). 

Neither ‘233 nor ‘242 discloses the elected AMP (instant SEQ ID NO: 114) as a component of the lysin-AMP polypeptide constructs.

	‘917 discloses a method for blocking the biosynthesis of an outer membrane protein (OMP) necessary for the survival of Gram-negative bacteria by inhibiting the formation of a complex in the outer membrane of the bacteria; and an agent therefor consisting of at least FIRL (instant SEQ ID NO: 114) (elected species). (Abstract).
‘917 teaches that the unmodified peptide molecule is preferably administered simultaneously with an agent enhancing the permeability of the outer membrane (OM) in order to deliver the efficacy at a practical concentration. ([0035]). 
‘917 does not particularly limit the agent enhancing the permeability of the OM; however, ‘917 does include antibiotics having a cell membrane-altering action (See ‘233, [0076], ¶¶ 5 and 6 of (A) above). 
This teaching would indicate to one having ordinary skill that the unmodified FIRL would be a preferable choice in combination treatment of Gram-negative bacterial infections, in the antibacterial species has OM penetrating properties (e.g., SEQ ID NO: 3 of ‘233/ SEQ ID NO: 8 of ‘242, and instant SEQ ID NO: 118). 
‘917 includes specific examples include polymyxin B and colistin, in which the combination demonstrated efficacy in an in vivo P. aeruginosa pneumonia mouse model. ([0038]). 
This would have demonstrated to one having ordinary skill that the FIRL peptide would likely prove effective in the presence of pulmonary surfactant. 
‘917 also discloses and teaches that when the amidated peptide molecule of the present invention is used, the peptide molecule probably passes through the outer membrane without simultaneous administration of the antibiotic having a membrane-altering action and reaches the site of formation of the YaeT complex to inhibit the biosynthesis of the outer membrane protein. ([0038]). 
Further, ‘917 discloses that when an antibiotic having no membrane altering action (e.g., carbapenem species; specifically, meropenem) are simultaneously administered, the amidated peptide molecule of the present invention acts to weaken the membrane, probably resulting in increased susceptibility to the antibiotic and the exertion of a bactericidal effect. ([0038]; [0040]). 
This teaching is of particular relevance to the present combination, because it indicates that the cationic OM penetration facilitates the effective use of Meropenem. 
‘917 discloses an additional aspect of the present invention, wherein the agent comprises an anti-Gram-negative bacteria agent (modified/unmodified) and an antibiotic (having a membrane-altering action or not). ([0040]). 
Therefore, it would have been obvious to one having ordinary skill that the lysin-AMP polypeptide constructs applied to the methods of ‘233, would – in the presence of pulmonary surfactant – be enhanced by the addition of the AMP of ‘917 for the treatment of nosocomial, (HAP), and (CAP) Gram-negative bacterial infections comprising both P. aeruginosa and Klebsiella spp. 
Further, it would have been obvious that combination treatment with the resulting lysin-AMP polypeptide construct would prove effective; and demonstrate synergistic effects with additional antibiotics; such as, tobramycin and colistin (as disclosed by ‘242 and ‘917). 
In addition, regarding the elected co-administration of meropenem: one having ordinary skill in the art would have had a high expectation that the resulting lysin-AMP polypeptide construct comprising both a functional lysin having >80% sequence identity with instant SEQ ID NO: 118 and further comprising instant SEQ ID NO: 114 (FIRL, of ‘917) would demonstrate increased effectiveness in treating Gram-negative pneumonia at the time of filing. In particular to claim 40, one having ordinary skill would have a high expectation of successfully augmenting efficacy of meropenem by doing so.
Finally, the artisan practicing the teachings of ‘233, as modified by ‘917 would have had a high expectation of successfully disinfecting medical devices and implants infected with Gram-negative biofilms comprising both P. aeruginosa and Klebsiella spp. in pulmonary surfactant by contacting them with the modified compositions comprising the elected species and meropenem at the time of filing. 
See MPEP §2144.06; and KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 34, 35, and 37- 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 22, 32, and 34- 38 of copending Application No. 17/041,691 (‘691, reference application), on IDS filed Sep. 23, 2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding the independent claims 34, 37, and 38:
claim 34, claim 31 of ‘691 is drawn to a method of treating a bacterial infection with a pharmaceutical composition of claim 22 comprising; 
claim 37, claim 34 of ‘691 recite methods of treating bacterial infections comprising co-administering an antibiotic in combination with a composition containing an effective amount of; 
and claim 38, claim 35 of ‘691 claims a method of inhibiting bacterial infections comprising contacting the bacteria with an isolated lysin and/or a lysin-antimicrobial peptide (AMP) polypeptide construct, wherein the isolated lysin comprises at least one of: (i) GN121 (SEQ ID NO: 175), GN123 (SEQ ID NO: 173), GN217 (SEQ ID NO: 8), GN316 variant (SEQ ID NO: 24 ), GN316 (SEQ ID NO: 22), GN329 (SEQ ID NO: 26), GN333 (SEQ ID NO: 28), GN394 (SEQ ID NO: 48), GN396 (SEQ ID NO: 50), GN408 (SEQ ID NO: 52), GN418 (SEQ ID NO: 54), GN424 (SEQ ID NO: 56), GN425 (SEQ ID NO:58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN485 (SEQ ID NO: 68), Lysin PaP2_gpl 7 (SEQ ID NO: 96), or (ii) an active fragment thereof, or (iii) a polypeptide having lytic activity and at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 175, 173, 8, 24, 22, 26, 28, 48, 50, 52, 54, 56, 58, 60, 64, 66, 68,or 96; wherein the lysin-AMP polypeptide construct comprises: (a) a first component comprising the polypeptide sequence of: (i) a lysin selected from the group consisting of GN76 (SEQ ID NO: 203), GN4 (SEQ ID NO: 74), GN146 (SEQ ID NO: 78), GN14 (SEQ ID NO: 124), GN37 (SEQ ID NO: 84) optionally with a single pl-increasing mutation, GN316 (SEQ ID NO: 22) optionally with a single point mutation, lysin Pap2_gpl 7 (SEQ ID NO: 96), GN329 (SEQ ID NO: 26), GN424 (SEQ ID NO: 56), GN202 (SEQ ID NO: 118), GN425 (SEQ ID NO: 58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN333 (SEQ ID NO: 28), GN485 (SEQ ID NO: 68), GN123 (SEQ ID NO: 173) and GN121 (SEQ ID NO: 175); or (ii) a polypeptide having lytic activity and having at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 203, 74, 78, 124, 84, 22, 96, 26, 56, 118, 58, 60, 64, 66, 28, 68, 173, or 175;or (iii) an active fragment of the lysin; and (b) a second component comprising the polypeptide sequence of: (i) at least one antimicrobial peptide (AMP) selected from the group consisting of Chp1 (SEQ ID NO: 133), Chp2 (SEQ ID NO: 70), CPAR39 (SEQ ID NO: 135), Chp3 (SEQ ID NO: 137), Chp4 (SEQ ID NO: 102), Chp6 (SEQ ID NO: 106), Chp7 (SEQ ID NO: 139), Chp8 (SEQ ID NO: 141), Chp9 (SEQ ID NO: 143), Chp10 (SEQ ID NO: 145), Chp11 (SEQ ID NO: 147), Chp12 (SEQ ID NO: 149), Gkh1 (SEQ ID NO: 151), Gkh2 (SEQ ID NO: 90), Unp1 (SEQ ID NO: 153), Ecp1 (SEQ ID NO: 155), Ecp2 (SEQ ID NO: 104), Tma1 (SEQ ID NO: 157), Osp1 (SEQ ID NO: 108), Unp2 (SEQ ID NO: 159), Unp3 (SEQ ID NO: 161), Gkh3 (SEQ ID NO: 163), Unp5 (SEQ ID NO: 165), Unp6 (SEQ ID NO: 167), Spi1 (SEQ ID NO: 169), Spi2 (SEQ ID NO: 171), Ecp3 (SEQ ID NO: 177), Ecp4 (SEQ ID NO: 179), ALCES1 (SEQ ID NO: 181), AVQ206 (SEQ ID NO: 183), AVQ244 (SEQ ID NO: 185), CDL907 (SEQ ID NO: 187), AGT915 (SEQ ID NO: 189), HH3930 (SEQ ID NO: 191), Fen7875 (SEQ ID NO: 193), SBR77 (SEQ ID NO: 195), Bdp1 (SEQ ID NO: 197), LVP1 (SEQ ID NO: 199), Lvp2 (SEQ ID NO: 201), an esculentin fragment (SEQ ID NO: 80), RI12 (SEQ ID NO: 88), TI15 (SEQ ID NO: 94), RI18 (SEQ ID NO: 92), FIRL (SEQ ID NO: 114), a fragment of LPS binding protein (SEQ ID NO: 76), RR12whydro (SEQ ID NO: 110), RI18 peptide derivative (SEQ ID NO: 131) and cationic peptide (SEQ ID NO: 120) or (ii) a polypeptide having AMP activity, wherein the polypeptide is at least 80% identical to at least one of SEQ ID NOS: 133, 70, 135, 137, 102, 106, 139, 141, 143, 145, 147, 149, 151, 90, 153, 155, 104, 157, 108, 159, 161, 163, 165, 167, 169, 171, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 199, 201, 80, 88, 94, 92, 114, 76, 110, 131 and 120, wherein the composition comprises at least one activity selected from inhibiting P. aeruginosa bacterial growth, reducing a P. aeruginosa bacterial population and/or killing P. aeruginosa in the absence and/or presence of human serum, and wherein administration of the combination is more effective in inhibiting the growth, or reducing the population, or killing the Gram-negative bacteria.
Regarding claim 35, claim 32 of ‘691 recites treatment of both topical and systemic infection.
Regarding claims 39, 40, and 41, claim 36, 37, and 38 of ‘691 recite the same limitations.
	Therefore, claims 34, 35, and 37- 41 are obvious variants of claims 31, 32, 34, and 35- 38 of ‘691. Because they clearly comprise the limitations of the present claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 34, and 37- 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9- 12 of copending Application No. 17/ 130, 118 (‘118, reference application), on IDS filed Sep. 23, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding independent claims 34 and 37, claim 1 of ‘118 recites: a method comprising: administering to a subject diagnosed with, at risk for, or exhibiting symptoms of endocarditis a pharmaceutical composition comprising an isolated lysin and/or a lysin-antimicrobial peptide (AMP) polypeptide construct and a pharmaceutically acceptable carrier, wherein the isolated lysin comprises at least one of: (i) of GN7 (SEQ ID NO: 206), GN11 (SEQ ID NO: 208), GN40 (SEQ ID NO: 210), GN122 (SEQ ID NO: 218), GN328 (SEQ ID NO: 220), GN121 (SEQ ID NO: 175), GN123 (SEQ ID NO: 173), GN217 (SEQ ID NO: 8), GN316 variant (SEQ ID NO: 24), GN316 (SEQ ID NO: 22), GN329 (SEQ ID NO: 26), GN333 (SEQ ID NO: 28), GN394 (SEQ ID NO: 48), GN396 (SEQ ID NO: 50), GN408 (SEQ ID NO: 52), GN418 (SEQ ID NO: 54), GN424 (SEQ ID NO: 56), GN425 (SEQ ID NO:58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN485 (SEQ ID NO: 68), Lysin PaP2_gpl 7 (SEQ ID NO: 96), (ii) an active fragment thereof, or (iii) a polypeptide having lysin activity and at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 206, 208, 210, 218, 220, 175, 173, 8, 24, 22, 26, 28, 48, 50, 52, 54, 56, 58, 60, 64, 66, 68, or 96; wherein the lysin-AMP polypeptide construct comprises: (a) a first component comprising the polypeptide sequence of: (i) a lysin selected from the group consisting of GN7 (SEQ ID NO: 206), GN11 (SEQ ID NO: 208), GN40 (SEQ ID NO: 210), GN122 (SEQ ID NO: 218), GN328 (SEQ ID NO: 220), GN76 (SEQ ID NO: 203), GN4 (SEQ ID NO: 74), GN146 (SEQ ID NO: 78), GN14 (SEQ ID NO: 124), GN37 (SEQ ID NO: 84) optionally with a single pl increasing mutation, GN316 (SEQ ID NO: 22) optionally with a single point mutation, lysin Pap2_gpl 7 (SEQ ID NO: 96), GN329 (SEQ ID NO: 26), GN424 (SEQ ID NO: 56), GN202 (SEQ ID NO: 118), GN425 (SEQ ID NO: 58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN333 (SEQ ID NO: 28), GN485 (SEQ ID NO: 68), GN123 (SEQ ID NO: 173) and GN121 (SEQ ID NO: 175); or (ii) a polypeptide having lysin activity and having at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 206, 208, 210, 218, 220, 203, 74, 78, 124, 84, 22, 26, 56, 118, 58, 60, 64, 66, 28, 68, 173 or 175;or (iii) an active fragment of the lysin; and (b) a second component comprising the polypeptide sequence of: (i) at least one antimicrobial peptide (AMP) selected from the group consisting of Chp1 (SEQ ID NO: 133), Chp2 (SEQ ID NO: 70), CPAR39 (SEQ ID NO: 135), Chp3 (SEQ ID NO: 137), Chp4 (SEQ ID NO: 102), Chp6 (SEQ ID NO: 106), Chp7 (SEQ ID NO: 139), Chp8 (SEQ ID NO: 141), Chp9 (SEQ ID NO: 143), Chp10 (SEQ ID NO: 145), Chp11 (SEQ ID NO: 147), Chp12 (SEQ ID NO: 149), Gkh1 (SEQ ID NO: 151), Gkh2 (SEQ ID NO: 90), Unp1 (SEQ ID NO: 153), Ecp1 (SEQ ID NO: 155), Ecp2 (SEQ ID NO: 104), Tma1 (SEQ ID NO: 157), Osp1 (SEQ ID NO: 108), Unp2 (SEQ ID NO: 159), Unp3 (SEQ ID NO: 161), Gkh3 (SEQ ID NO: 163), Unp5 (SEQ ID NO: 165), Unp6 (SEQ ID NO: 167), Spi1 (SEQ ID NO: 169), Spi2 (SEQ ID NO: 171), Ecp3 (SEQ ID NO: 177), Ecp4 (SEQ ID NO: 179), ALCES1 (SEQ ID NO: 181), AVQ206 (SEQ ID NO: 183), AVQ244 (SEQ ID NO: 185), CDL907 (SEQ ID NO: 187), AGT915 (SEQ ID NO: 189), HH3930 (SEQ ID NO: 191), Fen7875 (SEQ ID NO: 193), SBR77 (SEQ ID NO: 195), Bdp1 (SEQ ID NO: 197), LVP1 (SEQ ID NO: 199), Lvp2 (SEQ ID NO: 201), an esculentin fragment (SEQ ID NO: 80), RI12 (SEQ ID NO: 88), TI15 (SEQ ID NO: 94), RI18 (SEQ ID NO: 92), FIRL (SEQ ID NO: 114), a fragment of LPS binding protein (SEQ ID NO: 76), RR12whydro (SEQ ID NO: 110), RI18 peptide derivative (SEQ ID NO: 131) and cationic peptide (SEQ ID NO: 120) or (ii) a polypeptide having AMP activity, wherein the polypeptide is at least 80% identical to at least one of SEQ ID NOS: 133, 70, 135, 137, 102, 106, 139, 141, 143, 145, 147, 149, 151, 90, 153, 155, 104, 157, 108, 159, 161, 163, 165, 167, 169, 171, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 199, 201, 80, 88, 94, 92, 114, 76, 110, 131 and 120, wherein the pharmaceutical composition inhibits P. aeruginosa bacterial growth, reduces a Pseudomonas aeruginosa bacterial population and/or kills P. aeruginosa.  In addition, claim 10 of ‘118 recites the method of claim 1, further comprising administering an antibiotic suitable for the treatment of Gram-negative bacteria.
Regarding claims 37 and 40, claims 10 and 11 of ‘118 further limit claim 1 to include an antibiotic selected from a group consisting of the species of instant claim 40. 
Regarding claim 39 and 41, claims 9 and 11 of ‘118 encompass treatment of the species of instant claims 39 and 41. 
	As one of ordinary skill would at once envision the possibility of a myocarditis caused by a bacterial infection of Gram-negative bacteria P. aeruginosa and Klebsiella Spp.; and the methods of instant claims 34, 37- 41 are obvious variants of the claims of ‘118.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 34, 35, and 37- 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 11,13, 16, and 17 of U.S. Patent No.10,988,520 (‘520), on IDS filed Sep. 23, 2022. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding the elected species, claims 4 and 7 of ‘520 claims a lysin-AMP polypeptide construct selected from SEQ ID NO: 44, which is 100% identical to instant SEQ ID NO: 44; and comprises a first component (SEQ ID NO: 118/ instant SEQ ID NO: 118), a second component (SEQ ID NO: 114/ instant SEQ ID NO: 114) and structural peptides (SEQ ID NOs: 112/ instant SEQ ID NO: 112 and SEQ ID NO: 116/ instant SEQ ID NO: 116). 
Regarding claims 34 and 37, Claims 10- 17of ‘520 encompass a method of administering, without further limitation (thus, encompassing systematic administration), a pharmaceutical composition comprising SEQ ID NO: 44 (claims 5, 6, 10, and 11 of ‘520), and claim 15 of ‘520 encompasses co-administering the pharmaceutical composition with an antibiotic (meropenem, claim 16 of ‘520) for the treatment of a bacterial infection. Claim 17 and 18 of ‘520 includes bacterial infections in which pulmonary surfactant is present (i.e., pneumonia, claim 18 of ‘520). Further, claims 13 and 14 of ‘520 name p. aeruginosa and Klebsiella pneumonia as causative Gram-negative organisms treatable by the methods of ‘520. 
As such, claims 5, 6, and 10- 17 of ‘520 encompass the methods of instant claims 34 and 37, including the elected species: a lysin-AMP polypeptide construct comprising SEQ ID NOS: 118 and 114, co-administered with meropenem for the treatment of p. aeruginosa and Klebsiella pneumonia in pulmonary surfactant. 
Therefore, claims 34 and 37 are obvious variants of the claims of ‘520.
Regarding claim 35, claims 10 and 12 of ‘520 encompass the treatment of topical bacterial infections. 
	Regarding claim 38, claims 19 and 20 of ‘520 encompass a method for eradicating biofilms comprising administering an effective amount of the elected species (instant SEQ ID NOs: 118 and 114). 
Regarding claims 39; 40; and 41, claims 14; 15 and 16; and 13 of ‘520 recite the limitations respectively. 
As such, one having ordinary skill would at once envision the application of the methods of ‘520 to the methods of the instant claims. Specifically, it would have been obvious to one having ordinary skill in the art that the compositions of ‘520 could have been used in the methods of claims 35, 37, and 38; as well as, depending claims 35, and 39- 41 at the time of filing. This is because the differences (for example, the specific encompassed variations including the particulars of the elected species) would have been obvious; and the artisan practicing the methods including the elected lysin-AMP polypeptide construct, in combination with meropenem for the treatment of pneumonia caused by p. aeruginosa and Klebsiella pneumonia in pulmonary surfactant would have had a reasonable expectation that the anti-Gram-negative effects (e.g., treating and/ or killing) of ‘520 would also be effective against gram-negative biofilms on implants at the time of filing. 
	Thus, the instant claims 34, 35, and 37- 41 are rejected as obvious variants of the claims of ‘520.

Claims 37, and 39- 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 and 39- 41 of copending Application No. 17/041,853 (‘853, reference application), on IDS filed Sep. 23, 2022. 
Claim interpretation: Claim 37 recites “augmented”. This term (as used in the specification of ‘853, [0013]) is being attributed to the compositions of the species including the claimed fragments of both SEQ ID NO: 118 and SEQ ID NO: 114, claimed by both applications. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘853 application claims a method of using an overlapping peptide.
Regarding claim 37, claim 37 of ‘853 recites: A method for resensitizing a Gram-negative bacteria to an antibiotic suitable for the treatment of a Gram-negative bacterial infection, comprising: co-administering the antibiotic in combination with a composition containing an effective amount of an isolated lysin and/or a lysin-antimicrobial peptide (AMP) polypeptide construct, wherein the isolated lysin comprises at least one of: (i) GN121 (SEQ ID NO: 175), GN123 (SEQ ID NO: 173), GN217 (SEQ ID NO: 8), GN3 l 6 variant (SEQ ID NO: 24 ), GN3 l 6 (SEQ ID NO: 22), GN329 (SEQ ID NO: 26), GN333 (SEQ ID NO: 28), GN394 (SEQ ID NO: 48), GN396 (SEQ ID NO: 50), GN408 (SEQ ID NO: 52), GN418 (SEQ ID NO: 54), GN424 (SEQ ID NO: 56), GN425 (SEQ ID NO:58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN485 (SEQ ID NO: 68), Lysin PaP2_gpl 7 (SEQ ID NO: 96), or (ii) an active fragment thereof, or (iii) a polypeptide having lytic activity and at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 175, 173, 8, 24, 22, 26, 28, 48, 50, 52, 54, 56, 58, 60, 64, 66, 68,or 96; wherein the lysin-AMP polypeptide construct comprises: (a) a first component comprising the polypeptide sequence of: (i) a lysin selected from the group consisting of GN76 (SEQ ID NO: 203), GN4 (SEQ ID NO: 74), GN146 (SEQ ID NO: 78), GN14 (SEQ ID NO: 124), GN37 (SEQ ID NO: 84) optionally with a single pl-increasing mutation, GN316 (SEQ ID NO: 22) optionally with a single point mutation, lysin Pap2_gpl 7 (SEQ ID NO: 96), GN329 (SEQ ID NO: 26), GN424 (SEQ ID NO: 56), GN202 (SEQ ID NO: 118), GN425 (SEQ ID NO: 58), GN428 (SEQ ID NO: 60), GN431 (SEQ ID NO: 64), GN486 (SEQ ID NO: 66), GN333 (SEQ ID NO: 28), GN485 (SEQ ID NO: 68), GN123 (SEQ ID NO: 173) and GN121 (SEQ ID NO: 175); or (ii) a polypeptide having lytic activity and having at least 80% sequence identity with the polypeptide sequence of at least one of SEQ ID NOS: 203, 74, 78, 124, 84, 22, 96, 26, 56, 118, 58,60,  64, 66, 28, 68, 173 or 175;or (iii) an active fragment of the lysin; and (b) a second component comprising the polypeptide sequence of: (i) at least one antimicrobial peptide (AMP) selected from the group consisting of Chpl (SEQ ID NO: 133), Chp2 (SEQ ID NO: 70), CPAR39 (SEQ ID NO: 135), Chp3 (SEQ ID NO: 137), Chp4 (SEQ ID NO: 102), Chp6 (SEQ ID NO: 106), Chp7 (SEQ ID NO: 139), Chp8 (SEQ ID NO: 141), Chp9 (SEQ ID NO: 143), Chp10 (SEQ ID NO: 145), Chp11 (SEQ ID NO: 147), Chp12 (SEQ ID NO: 149), Gkh1 (SEQ ID NO: 151), Gkh2 (SEQ ID NO: 90), Unp1 (SEQ ID NO: 153), Ecp1 (SEQ ID NO: 155), Ecp2 (SEQ ID NO: 104), Tmal (SEQ ID NO: 157), Osp1 (SEQ ID NO: 108), Unp2 (SEQ ID NO: 159), Unp3 (SEQ ID NO: 161), Gkh3 (SEQ ID NO: 163), Unp5 (SEQ ID NO: 165), Unp6 (SEQ ID NO: 167), Spi1 (SEQ ID NO: 169), Spi2 (SEQ ID NO: 171), Ecp3 (SEQ ID NO: 177), Ecp4 (SEQ ID NO: 179), ALCES1 (SEQ ID NO: 181), AVQ206 (SEQ ID NO: 183), AVQ244 (SEQ ID NO: 185), CDL907 (SEQ ID NO: 187), AGT915 (SEQ ID NO: 189), HH3930 (SEQ ID NO: 191), Fen7875 (SEQ ID NO: 193), SBR77 (SEQ ID NO: 195), Bdp1 (SEQ ID NO: 197), LVP1 (SEQ ID NO: 199), Lvp2 (SEQ ID NO: 201), an esculentin fragment (SEQ ID NO: 80), RI12 (SEQ ID NO: 88), TI15 (SEQ ID NO: 94), RI18 (SEQ ID NO: 92), FIRL (SEQ ID NO: 114), a fragment of LPS binding protein (SEQ ID NO: 76), RR12whydro (SEQ ID NO: 110), RI18 peptide derivative (SEQ ID NO: 131) and cationic peptide (SEQ ID NO: 120) or (ii) a polypeptide having AMP activity, wherein the polypeptide is at least 80% identical to at least one of SEQ ID NOS: 133, 70, 135, 137, 102, 106, 139, 141, 143, 145, 147, 149, 151, 90, 153, 155, 104, 157, 108, 159, 161, 163, 165, 167, 169, 171, 177, 179, 181, 183, 185, 187, 189, 191, 193, 195, 197, 199, 201, 80, 88, 94, 92, 114, 76, 110, 131 and 120, the composition comprises at least one activity selected from inhibiting P. aeruginosa bacterial growth, reducing a P. aeruginosa bacterial population and/or killing P. aeruginosa in the presence of pulmonary surfactant, and wherein administration of the combination re-sensitizes the Gram-negative bacteria to the antibiotic. As such, the method of claim 37 of ‘853 can be said to augment the effectiveness of antibiotic treatment. Therefore, instant claim 37 is an obvious variant of the co-pending claim 37.
	Regarding claims 39- 41, claims 39- 41 of ‘853 recite the limitations of the instant claims respectively. 
	Therefore, instant claims 37, and 39- 41 are rejected as obvious variants of the methods encompassed by claims 37 and 39- 41 of ‘853.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Summary of Claims: Claims 34, 35, 37- 41 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658